Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 27, 2022

The Court of Appeals hereby passes the following order:

A22A1058. JERRY LEE THOMAS, III v. CITY OF HINESVILLE.

      Jerry Lee Thomas, III was charged by the City of Hinesville with several traffic
offenses. Prior to trial in the Municipal Court of Hinesville, Thomas filed a motion
to dismiss, asserting that the court lacked personal and subject matter jurisdiction.
The case proceeded to trial, which resulted in Thomas’s conviction on all charges.
The trial court then denied Thomas’s motion to dismiss, finding that personal and
subject matter jurisdiction had been proven at trial. After the municipal court denied
Thomas’s motion to vacate both the ruling denying his motion to dismiss and his
conviction, Thomas filed an appeal to the Superior Court of Liberty County. The
superior court affirmed the finding of jurisdiction and Thomas’s conviction. Thomas
then filed the current appeal in this Court. We, however, lack jurisdiction.
      Under OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior courts
reviewing decisions of . . . lower courts by certiorari or de novo proceedings” must
be made by filing an application for discretionary appeal in this Court. See
Consolidated Govt. of Columbus v. Barwick, 274 Ga. 176, 177 (1) (549 SE2d 73)
(2001). And where a discretionary application is required, failure to comply with that
requirement deprives this Court of jurisdiction. See Hair Restoration Specialists v.
State of Ga., 360 Ga. App. 901, 903 (862 SE2d 564) (2021). Given Thomas’s failure
to follow the discretionary appeal procedure, we lack jurisdiction over this appeal,
which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/27/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.